


109 HR 5649 IH: Coastal

U.S. House of Representatives
2006-06-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5649
		IN THE HOUSE OF REPRESENTATIVES
		
			June 20, 2006
			Ms. Harris introduced
			 the following bill; which was referred to the
			 Committee on
			 Resources
		
		A BILL
		To provide for exploration, development, and production
		  activities for mineral resources on the outer Continental Shelf, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Coastal Economic and Environmental
			 Protection Act.
		2.PolicyIt is the policy of the United States
			 that—
			(1)adjacent States
			 are required by the circumstances to commit significant resources in support of
			 exploration, development, and production activities for mineral resources on
			 the outer Continental Shelf, and it is fair and proper for a portion of the
			 receipts from such activities to be shared with Adjacent States and their local
			 coastal governments;
			(2)the existing laws
			 governing the leasing and production of the mineral resources of the outer
			 Continental Shelf have reduced the production of mineral resources, have
			 preempted Adjacent States from being sufficiently involved in the decisions
			 regarding the allowance of mineral resource development;
			(3)the national
			 interest is served by granting the Adjacent States more options related to
			 whether or not mineral leasing should occur in the outer Continental Shelf
			 within their Adjacent Zones;
			(4)transportation of
			 oil from a leased tract might reasonably be foreseen, under limited
			 circumstances, to have the potential to adversely affect resources near the
			 coastline if the oil is within 50 miles of the coastline, but such potential to
			 adversely affect such resources is likely no greater, and probably less, than
			 the potential impacts from tanker transportation because tanker spills usually
			 involve large releases of oil over a brief period of time; and
			(5)among other bodies
			 of inland waters, the Great Lakes, Long Island Sound, Delaware Bay, Chesapeake
			 Bay, Albemarle Sound, San Francisco Bay, and Puget Sound are not part of the
			 outer Continental Shelf, and are not subject to leasing by the Federal
			 Government for the exploration, development, and production of any mineral
			 resources that might lie beneath them.
			3.Definitions under
			 the Outer Continental Shelf Lands ActSection 2 of the Outer Continental Shelf
			 Lands Act (43 U.S.C. 1331) is amended—
			(1)by amending
			 paragraph (f) to read as follows:
				
					(f)The term
				affected State means the Adjacent
				State.
					;
			(2)by striking the
			 semicolon at the end of each of paragraphs (a) through (o) and inserting a
			 period;
			(3)by striking
			 ; and at the end of paragraph (p) and inserting a period;
			(4)by
			 adding at the end the following:
				
					(r)The term
				Adjacent State means, with respect to any program, plan, lease
				sale, leased tract or other activity, proposed, conducted, or approved pursuant
				to the provisions of this Act, any State the laws of which are declared,
				pursuant to section 4(a)(2), to be the law of the United States for the portion
				of the outer Continental Shelf on which such program, plan, lease sale, leased
				tract or activity appertains or is, or is proposed to be, conducted. For
				purposes of this paragraph, the term State includes Puerto Rico
				and the other Territories of the United States.
					(s)The term
				Adjacent Zone means, with respect to any program, plan, lease
				sale, leased tract, or other activity, proposed, conducted, or approved
				pursuant to the provisions of this Act, the portion of the outer Continental
				Shelf for which the laws of a particular Adjacent State are declared, pursuant
				to section 4(a)(2), to be the law of the United States.
					(t)The term
				miles means statute miles.
					(u)The term
				coastline has the same meaning as the term coast
				line as defined in section 2(c) of the Submerged Lands Act (43 U.S.C.
				1301(c)).
					(v)The term
				Neighboring State means a coastal state having a common boundary
				at the coastline with the Adjacent
				State.
					;
				and
			(5)in paragraph (a),
			 by inserting after control the following: or lying within
			 the United States exclusive economic zone adjacent to the Territories of the
			 United States.
			4.Determination of
			 adjacent zones and planning areasSection 4(a)(2)(A) of the Outer Continental
			 Shelf Lands Act (43 U.S.C. 1333(a)(2)(A)) is amended in the first sentence by
			 striking , and the President and all that follows through the
			 end of the sentence and inserting the following: The lines extending
			 seaward and defining each State’s Adjacent Zone, and each OCS Planning Area,
			 are as indicated on the maps for each outer Continental Shelf region entitled
			 Alaska OCS Region State Adjacent Zone and OCS Planning Areas,
			 Pacific OCS Region State Adjacent Zones and OCS Planning Areas ,
			 Gulf of Mexico OCS Region State Adjacent Zones and OCS Planning
			 Areas, and Atlantic OCS Region State Adjacent Zones and OCS
			 Planning Areas, all of which are dated September 2005 and on file in
			 the Office of the Director, Minerals Management Service..
		5.Administration of
			 leasingSection 5 of the Outer
			 Continental Shelf Lands Act (43 U.S.C. 1334) is amended by adding at the end
			 the following:
			
				(k)Voluntary
				partial relinquishment of a leaseAny lessee of a producing lease
				may relinquish to the Secretary any portion of a lease that the lessee has no
				interest in producing and that the Secretary finds is geologically prospective.
				In return for any such relinquishment, the Secretary shall provide to the
				lessee a royalty incentive for the portion of the lease retained by the lessee,
				in accordance with regulations promulgated by the Secretary to carry out this
				subsection. The Secretary shall publish final regulations implementing this
				subsection within 365 days after the date of the enactment of the
				Coastal Economic and Environmental Protection
				Act.
				(l)Natural gas
				lease regulationsNot later than July 1, 2007, the Secretary
				shall publish a final regulation that shall—
					(1)establish
				procedures for entering into natural gas leases;
					(2)ensure that
				natural gas leases are only available for tracts on the outer Continental Shelf
				that are wholly within 125 miles of the coastline within an area withdrawn from
				disposition by leasing on the day after the date of enactment of the
				Coastal Economic and Environmental Protection
				Act;
					(3)provide that
				natural gas leases shall contain the same rights and obligations established
				for oil and gas leases, except as otherwise provided in the
				Coastal Economic and Environmental Protection
				Act;
					(4)provide that, in
				reviewing the adequacy of bids for natural gas leases, the value of any crude
				oil estimated to be contained within any tract shall be excluded;
					(5)provide that any
				crude oil produced from a well and reinjected into the leased tract shall not
				be subject to payment of royalty, and that the Secretary shall consider, in
				setting the royalty rates for a natural gas lease, the additional cost to the
				lessee of not producing any crude oil; and
					(6)provide that any
				Federal law that applies to an oil and gas lease on the outer Continental Shelf
				shall apply to a natural gas lease unless otherwise clearly
				inapplicable.
					.
		6.Grant of leases
			 by SecretarySection 8 of the
			 Outer Continental Shelf Lands Act (43 U.S.C. 1337) is amended—
			(1)in subsection
			 (a)(1) by inserting after the first sentence the following: Further, the
			 Secretary may grant natural gas leases in a manner similar to the granting of
			 oil and gas leases and under the various bidding systems available for oil and
			 gas leases.;
			(2)by adding at the
			 end of subsection (b) the following: The Secretary may issue more than
			 one lease for a given tract if each lease applies to a separate and distinct
			 range of vertical depths, horizontal surface area, or a combination of the two.
			 The Secretary may issue regulations that the Secretary determines are necessary
			 to manage such leases consistent with the purposes of this Act.;
			(3)in subsection
			 (p)(2)(B)—
				(A)by striking
			 27 and inserting 50; and
				(B)by striking
			 15 and inserting 200;
				(4)by
			 adding at the end the following:
				
					(q)Natural Gas
				Leases
						(1)Right to produce
				natural gasA lessee of a natural gas lease shall have the right
				to produce the natural gas from a natural gas leased tract if the Secretary
				estimates that the discovered field has at least 40 percent of the economically
				recoverable Btu content of the field contained within natural gas and such
				natural gas is economical to produce.
						(2)Right to produce
				crude oilA lessee of a natural gas lease may produce crude oil
				from the lease unless the Governor and the legislature of the Adjacent State
				object to such production within 180 days after receipt of written notice from
				the lessee of intent to produce crude oil from the lease. If the leased tract
				is located within 50 miles of the nearest point on the coastline of a
				Neighboring State, the Governor and legislature of the Neighboring State shall
				also receive such notice and have the right to object to such production within
				180 days after receipt of such notice.
						(3)Estimates of btu
				contentThe Secretary shall make estimates of the natural gas Btu
				content of discovered fields on a natural gas lease only after the completion
				of at least one exploration well, the data from which has been tied to the
				results of a three-dimensional seismic survey of the field. The Secretary may
				not require the lessee to further delineate any discovered field prior to
				making such estimates.
						(4)Transportation
				of crude oilIf an Adjacent State or any applicable Neighboring
				State does not object to production of crude oil from a natural gas lease, the
				lessee shall be permitted to transport the crude oil from the leased tract
				through Adjacent State waters, and Neighboring State waters if applicable, to
				facilities onshore in the Adjacent State, and Neighboring State if applicable,
				unless the lessee agreed to other arrangements with the Adjacent State or
				Neighboring State, or both.
						(5)Repurchase of
				certain natural gas leasesUpon request of the lessee and
				certification by the Secretary of the Interior that a natural gas lease
				contains all or part of a commercial oil and gas discovery that is not allowed
				to be produced because it does not meet the standard set in paragraph (1), the
				Secretary of the Treasury shall repurchase the lease by issuance of a check or
				electronic payment from OCS Receipts to the lessee in full compensation for the
				repurchase. The Secretary shall recoup from the State and local governments any
				funds previously shared with them that were derived from the repurchased lease.
				Such recoupment shall only be from the State and local governments’ shares of
				OCS receipts that are payable after the date of repurchase.
						(6)Amount of
				compensationRepurchase compensation for each lease repurchased
				under the authority of this section shall be in the amount of the lesser of the
				original bonus bid paid for the lease or, if the lessee is not the original
				lessee, the compensation paid by the current lessee to obtain its interest in
				the lease. In addition, the lessee shall be compensated for any expenses
				directly attributable to the lease that the lessee incurs after acquisition of
				its interest in the lease to be repurchased, including rentals, seismic
				acquisition costs, drilling costs, and other reasonable expenses on the lease,
				including expenses incurred in the repurchase process, to the extent that the
				lessee has not previously been compensated by the United States for such
				expenses. The lessee shall not be compensated for general overhead expenses or
				employee salaries.
						(7)Priority right
				to obtain future oil and gas leaseThe lessee, or a designee of
				the lessee, of a repurchased natural gas leased tract shall have the right to
				repurchase such tract as an oil and gas lease, on a noncompetitive basis, by
				repaying the amount received by the lessee if the tract is made available for
				lease under an oil and gas lease within 30 years after the repurchase.
						(8)Definition of
				natural gasFor purposes of a natural gas lease, natural gas
				means natural gas and all substances produced in association with gas,
				including, but not limited to, hydrocarbon liquids (other than crude oil) that
				are obtained by the condensation of hydrocarbon vapors and separate out in
				liquid form from the produced gas stream.
						(r)Removal of
				restrictions on joint bidding in certain areas of the outer continental
				shelfRestrictions on joint bidders shall no longer apply to
				tracts located in the Alaska OCS Region. Such restrictions shall not apply to
				tracts in other OCS regions determined to be frontier tracts or
				otherwise high cost tracts under final regulations that shall be
				published by the Secretary by not later than 365 days after the date of the
				enactment of the Coastal Economic and
				Environmental Protection
				Act.
					;
			(5)by striking
			 subsection (a)(3)(A) and redesignating the subsequent subparagraphs as
			 subparagraphs (A) and (B), respectively;
			(6)in subsection
			 (a)(3)(A) (as so redesignated) by striking In the Western and
			 all that follows through the Secretary the first place it
			 appears and inserting The Secretary; and
			(7)effective October
			 1, 2006, in subsection (g)—
				(A)by striking all
			 after (g), except paragraph (3);
				(B)by striking the
			 last sentence of paragraph (3); and
				(C)by striking
			 (3).
				7.Disposition of
			 receiptsSection 9 of the
			 Outer Continental Shelf Lands Act (43 U.S.C. 1338) is amended—
			(1)by designating the
			 existing text as subsection (a);
			(2)in subsection (a)
			 (as so designated) by inserting , if not paid as otherwise provided in
			 this title after receipts; and
			(3)by adding the
			 following:
				
					(b)Treatment of OCS
				Receipts From Tracts Completely Within 100 Miles of the Coastline
						(1)DepositThe
				Secretary shall deposit into a separate account in the Treasury the portion of
				OCS Receipts for each fiscal year that will be shared under paragraphs (2),
				(3), and (4).
						(2)Phased-in
				receipts sharing
							(A)Beginning October
				1, 2005, the Secretary shall share OCS Receipts derived from the following
				areas:
								(i)Lease tracts
				located on portions of the Gulf of Mexico OCS Region completely beyond 4 marine
				leagues from any coastline and completely within 125 miles of any coastline
				that are available for leasing under the 2002–2007 5-Year Oil and Gas Leasing
				Program in effect prior to the date of the enactment of the
				Coastal Economic and Environmental Protection
				Act.
								(ii)Lease tracts in
				production prior to October 1, 2005, completely beyond 4 marine leagues from
				any coastline and completely within 125 miles of any coastline located on
				portions of the OCS that were not available for leasing under the 2002–2007
				5-Year OCS Oil and Gas Leasing Program in effect prior to the date of the
				enactment of the Coastal Economic and
				Environmental Protection Act.
								(iii)Lease tracts for
				which leases are issued prior to October 1, 2005, located in the Alaska OCS
				Region completely beyond 4 marine leagues from any coastline and completely
				within 125 miles of the coastline.
								(B)The Secretary shall
				share the following percentages of OCS Receipts from the leases described in
				subparagraph (A) derived during the fiscal year indicated:
								(i)For fiscal year
				2006, 6.0 percent.
								(ii)For fiscal year
				2007, 7.0 percent.
								(iii)For fiscal year
				2008, 8.0 percent.
								(iv)For fiscal year
				2009, 9.0 percent.
								(v)For
				fiscal year 2010, 12.0 percent.
								(vi)For fiscal year
				2011, 15.0 percent.
								(vii)For fiscal year
				2012, 18.0 percent.
								(viii)For fiscal year
				2013, 21.0 percent.
								(ix)For fiscal year
				2014, 24.0 percent.
								(x)For fiscal year
				2015, 27.0 percent.
								(xi)For fiscal year
				2016, 30.0 percent.
								(xii)For fiscal year
				2017, 33.0 percent.
								(xiii)For fiscal year
				2018, 36.0 percent.
								(xiv)For fiscal year
				2019, 39.0 percent.
								(xv)For fiscal year
				2020, 42.0 percent.
								(xvi)For fiscal year
				2021, 45.0 percent.
								(xvii)For fiscal year
				2022 and each subsequent fiscal year, 50.0 percent.
								(C)The provisions of this paragraph shall not
				apply to leases that could not have been issued but for section 5(k) of this
				Act or section 6(2) of the Coastal Economic
				and Environmental Protection Act.
							(3)Immediate
				receipts sharingBeginning October 1, 2005, the Secretary shall
				share 50 percent of OCS Receipts derived from all leases located completely
				beyond 4 marine leagues from any coastline and completely within 125 miles of
				any coastline not included within the provisions of paragraph (2).
						(4)Receipts sharing
				from tracts within 4 marine leagues of any coastlineBeginning
				October 1, 2005, the Secretary shall share 75 percent of OCS Receipts derived
				from all leases located completely or partially within 4 marine leagues from
				any coastline.
						(5)AllocationsThe
				Secretary shall allocate the OCS Receipts deposited into the separate account
				established by paragraph (1) that are shared under paragraphs (2), (3), and (4)
				as follows:
							(A)Bonus
				bidsDeposits derived from bonus bids from a leased tract,
				including interest thereon, shall be allocated at the end of each fiscal year
				as follows:
								(i)87.5 percent to
				the Adjacent State.
								(ii)6.25 percent into
				the Treasury, which shall be allocated to the account established by section 14
				of the Coastal Economic and Environmental
				Protection Act.
								(iii)5 percent into
				the account established by section 23 of the Coastal Economic and Environmental Protection
				Act.
								(iv)1.25 percent into
				the account established by section 26 of the Coastal Economic and Environmental Protection
				Act.
								(B)RoyaltiesDeposits
				derived from royalties from a leased tract, including interest thereon, shall
				be allocated at the end of each fiscal year as follows:
								(i)87.5 percent to
				the Adjacent State and any other producing State or States with a leased tract
				within its Adjacent Zone within 125 miles of its coastline that generated
				royalties during the fiscal year, if the other producing or States have a
				coastline point within 300 miles of any portion of the leased tract, in which
				case the amount allocated for the leased tract shall be—
									(I)one-third to the
				Adjacent State; and
									(II)two-thirds to
				each producing State, including the Adjacent State, inversely proportional to
				the distance between the nearest point on the coastline of the producing State
				and the geographic center of the leased tract.
									(ii)6.25 percent into
				the Treasury, which shall be allocated to the account established by section 14
				of the Coastal Economic and Environmental
				Protection Act;
								(iii)5 percent into
				the account established by section 23 of the Coastal Economic and Environmental Protection
				Act; and
								(iv)1.25 percent into
				the account established by section 26 of the Coastal Economic and Environmental Protection
				Act.
								(c)Treatment of OCS
				Receipts From Tracts Partially or Completely Beyond 125 miles of the
				Coastline
						(1)DepositThe
				Secretary shall deposit into a separate account in the Treasury the portion of
				OCS Receipts for each fiscal year that will be shared under paragraphs (2) and
				(3).
						(2)Phased-in
				receipts sharing
							(A)Beginning October
				1, 2005, the Secretary shall share OCS Receipts derived from the following
				areas:
								(i)Lease tracts
				located on portions of the Gulf of Mexico OCS Region partially or completely
				beyond 125 miles of any coastline that are available for leasing under the
				2002–2007 5-Year Oil and Gas Leasing Program in effect prior to the date of
				enactment of the Coastal Economic and
				Environmental Protection Act.
								(ii)Lease tracts in
				production prior to October 1, 2005, partially or completely beyond 125 miles
				of any coastline located on portions of the OCS that were not available for
				leasing under the 2002–2007 5-Year OCS Oil and Gas Leasing Program in effect
				prior to the date of enactment of the Coastal
				Economic and Environmental Protection Act.
								(iii)Lease tracts for
				which leases are issued prior to October 1, 2005, located in the Alaska OCS
				Region partially or completely beyond 125 miles of the coastline.
								(B)The Secretary
				shall share the following percentages of OCS Receipts from the leases described
				in subparagraph (A) derived during the fiscal year indicated:
								(i)For fiscal year
				2006, 6.0 percent.
								(ii)For fiscal year
				2007, 7.0 percent.
								(iii)For fiscal year
				2008, 8.0 percent.
								(iv)For fiscal year
				2009, 9.0 percent.
								(v)For
				fiscal year 2010, 12.0 percent.
								(vi)For fiscal year
				2011, 15.0 percent.
								(vii)For fiscal year
				2012, 18.0 percent.
								(viii)For fiscal year
				2013, 21.0 percent.
								(ix)For fiscal year
				2014, 24.0 percent.
								(x)For fiscal year
				2015, 27.0 percent.
								(xi)For fiscal year
				2016, 30.0 percent.
								(xii)For fiscal year
				2017, 33.0 percent.
								(xiii)For fiscal year
				2018, 36.0 percent.
								(xiv)For fiscal year
				2019, 39.0 percent.
								(xv)For fiscal year
				2020, 42.0 percent.
								(xvi)For fiscal year
				2021, 45.0 percent.
								(xvii)For fiscal year
				2022 and each subsequent fiscal year, 50.0 percent.
								(C)The provisions of this paragraph shall not
				apply to leases that could not have been issued but for section 5(k) of this
				Act or section 6(2) of the Coastal Economic
				and Environmental Protection Act.
							(3)Immediate receipts
				sharingBeginning October 1, 2005, the Secretary shall share 50
				percent of OCS Receipts derived on and after October 1, 2005, from all leases
				located partially or completely beyond 125 miles of any coastline not included
				within the provisions of paragraph (2).
						(4)AllocationsThe
				Secretary shall allocate the OCS Receipts deposited into the separate account
				established by paragraph (1) that are shared under paragraphs (2) and (3) as
				follows:
							(A)Bonus
				bidsDeposits derived from bonus bids from a leased tract,
				including interest thereon, shall be allocated at the end of each fiscal year
				as follows:
								(i)87.5 percent to
				the Adjacent State.
								(ii)6.25 percent into
				the Treasury, which shall be allocated to the account established by section 14
				of the Coastal Economic and Environmental
				Protection Act.
								(iii)5 percent into
				the account established by section 23 of the Coastal Economic and Environmental Protection
				Act.
								(iv)1.25 percent into
				the account established by section 26 of the Coastal Economic and Environmental Protection
				Act.
								(B)RoyaltiesDeposits
				derived from royalties from a leased tract, including interest thereon, shall
				be allocated at the end of each fiscal year as follows:
								(i)87.5 percent to
				the Adjacent State and any other producing State or States with a leased tract
				within its Adjacent Zone partially or completely beyond 125 miles of its
				coastline that generated royalties during the fiscal year, if the other
				producing State or States have a coastline point within 300 miles of any
				portion of the leased tract, in which case the amount allocated for the leased
				tract shall be—
									(I)one-third to the
				Adjacent State; and
									(II)two-thirds to
				each producing State, including the Adjacent State, inversely proportional to
				the distance between the nearest point on the coastline of the producing State
				and the geographic center of the leased tract.
									(ii)6.25 percent into
				the account established by section 14 of the Coastal Economic and Environmental Protection
				Act.
								(iii)5 percent into
				the account established by section 23 of the Coastal Economic and Environmental Protection
				Act.
								(iv)1.25 percent into
				the account established by section 26 of the Coastal Economic and Environmental Protection
				Act.
								(d)Transmission of
				Allocations
						(1)In
				generalNot later than 90 days after the end of each fiscal year,
				the Secretary shall transmit—
							(A)to each State
				two-thirds of such State’s allocations under subsections (b)(5)(A)(i),
				(b)(5)(B)(i), (c)(4)(A)(i), and (c)(4)(B)(i) for the immediate prior fiscal
				year;
							(B)to coastal
				county-equivalent and municipal political subdivisions of such State a total of
				one-third of such State’s allocations under subsections (b)(5)(A)(i),
				(b)(5)(B)(i), (c)(4)(A)(i), and (c)(4)(B)(i), together with all accrued
				interest thereon; and
							(C)the remaining
				allocations under subsections (b)(5) and (c)(4), together with all accrued
				interest thereon.
							(2)Allocations to
				coastal county-equivalent political subdivisionsThe Secretary
				shall make an initial allocation of the OCS Receipts to be shared under
				paragraph (1)(B) as follows:
							(A)25 percent shall
				be allocated based on the ratio of such coastal county-equivalent political
				subdivision’s population to the coastal population of all coastal
				county-equivalent political subdivisions in the State.
							(B)25 percent shall
				be allocated based on the ratio of such coastal county-equivalent political
				subdivision’s coastline miles to the coastline miles of all coastal
				county-equivalent political subdivisions in the State as calculated by the
				Secretary. In such calculations, coastal county-equivalent political
				subdivisions without a coastline shall be considered to have 50 percent of the
				average coastline miles of the coastal county-equivalent political subdivisions
				that do have coastlines.
							(C)25 percent shall
				be allocated to all coastal county-equivalent political subdivisions having a
				coastline point within 300 miles of the leased tract for which OCS Receipts are
				being shared based on a formula that allocates the funds based on such coastal
				county-equivalent political subdivision’s relative distance from the leased
				tract.
							(D)25 percent shall
				be allocated to all coastal county-equivalent political subdivisions having a
				coastline point within 300 miles of the leased tract for which OCS Receipts are
				being shared based on the relative level of outer Continental Shelf oil and gas
				activities in a coastal political subdivision compared to the level of outer
				Continental Shelf activities in all coastal political subdivisions in the
				State. The Secretary shall define the term outer Continental Shelf oil
				and gas activities for purposes of this subparagraph to include, but
				not be limited to, construction of vessels, drillships, and platforms involved
				in exploration, production, and development on the outer Continental Shelf;
				support and supply bases, ports, and related activities; offices of geologists,
				geophysicists, engineers, and other professionals involved in support of
				exploration, production, and development of oil and gas on the outer
				Continental Shelf; pipelines and other means of transporting oil and gas
				production from the outer Continental Shelf; and processing and refining of oil
				and gas production from the outer Continental Shelf. For purposes of this
				subparagraph, if a coastal county-equivalent political subdivision does not
				have a coastline, its coastal point shall be the point on the coastline closest
				to it.
							(3)Allocations to
				coastal municipal political subdivisionsThe initial allocation
				to each coastal county-equivalent political subdivision under paragraph (2)
				shall be further allocated to the coastal county-equivalent political
				subdivision and any coastal municipal political subdivisions located partially
				or wholly within the boundaries of the coastal county-equivalent political
				subdivision as follows:
							(A)One-third shall be
				allocated to the coastal county-equivalent political subdivision.
							(B)Two-thirds shall be
				allocated on a per capita basis to the municipal political subdivisions and the
				county-equivalent political subdivision, with the allocation to the latter
				based upon its population not included within the boundaries of a municipal
				political subdivision.
							(e)Investment of
				depositsAmounts deposited under this section shall be invested
				by the Secretary of the Treasury in securities backed by the full faith and
				credit of the United States having maturities suitable to the needs of the
				account in which they are deposited and yielding the highest reasonably
				available interest rates as determined by the Secretary of the Treasury.
					(f)Use of
				FundsA recipient of funds under this section may use the funds
				for one or more of the following:
						(1)To reduce in-State
				college tuition at public institutions of higher learning and otherwise support
				public education, including career technical education.
						(2)To make
				transportation infrastructure improvements.
						(3)To reduce
				taxes.
						(4)To promote and
				provide for—
							(A)coastal or
				environmental restoration;
							(B)fish, wildlife,
				and marine life habitat enhancement;
							(C)waterways
				maintenance;
							(D)shore protection;
				and
							(E)marine and
				oceanographic education and research.
							(5)To improve
				infrastructure associated with energy production activities conducted on the
				outer Continental Shelf.
						(6)To fund energy
				demonstration projects and supporting infrastructure for energy
				projects.
						(7)For any other
				purpose as determined by State law.
						(g)No Accounting
				RequiredNo recipient of funds under this section shall be
				required to account to the Federal Government for the expenditure of such
				funds, except as otherwise may be required by law. However, States may enact
				legislation providing for accounting for and auditing of such expenditures.
				Further, funds allocated under this section to States and political
				subdivisions may be used as matching funds for other Federal programs.
					(h)Effect of Future
				LawsEnactment of any future Federal statute that has the effect,
				as determined by the Secretary, of restricting any Federal agency from spending
				appropriated funds, or otherwise preventing it from fulfilling its pre-existing
				responsibilities as of the date of enactment of the statute, unless such
				responsibilities have been reassigned to another Federal agency by the statute
				with no prevention of performance, to issue any permit or other approval
				impacting on the OCS oil and gas leasing program, or any lease issued
				thereunder, or to implement any provision of this Act shall automatically
				prohibit any sharing of OCS Receipts under this section directly with the
				States, and their coastal political subdivisions, for the duration of the
				restriction. The Secretary shall make the determination of the existence of
				such restricting effects within 30 days of a petition by any outer Continental
				Shelf lessee or producing State.
					(i)DefinitionsIn
				this section:
						(1)Coastal
				county-equivalent political subdivisionThe term coastal
				county-equivalent political subdivision means a political jurisdiction
				immediately below the level of State government, including a county, parish,
				borough in Alaska, independent municipality not part of a county, parish, or
				borough in Alaska, or other equivalent subdivision of a coastal State, that
				lies within the coastal zone.
						(2)Coastal
				municipal political subdivisionThe term coastal municipal
				political subdivision means a municipality located within and part of a
				county, parish, borough in Alaska, or other equivalent subdivision of a State,
				all or part of which coastal municipal political subdivision lies within the
				coastal zone.
						(3)Coastal
				populationThe term coastal population means the
				population of all coastal county-equivalent political subdivisions, as
				determined by the most recent official data of the Census Bureau.
						(4)Coastal
				zoneThe term coastal zone means that portion of a
				coastal State, including the entire territory of any coastal county-equivalent
				political subdivision at least a part of which lies, within 75 miles landward
				from the coastline, or a greater distance as determined by State law enacted to
				implement this section.
						(5)Bonus
				bidsThe term bonus bids means all funds received
				by the Secretary to issue an outer Continental Shelf minerals lease.
						(6)RoyaltiesThe
				term royalties means all funds received by the Secretary from
				production of oil or natural gas, or the sale of production taken in-kind, from
				an outer Continental Shelf minerals lease.
						(7)Producing
				stateThe term producing State means an Adjacent
				State having an Adjacent Zone containing leased tracts from which OCS Receipts
				were derived.
						(8)OCS
				receiptsThe term OCS Receipts means bonus bids
				and
				royalties.
						.
			8.Review of outer
			 Continental Shelf exploration plansSubsections (c) and (d) of section 11 of the
			 Outer Continental Shelf Lands Act (43 U.S.C. 1340) are amended to read as
			 follows:
			
				(c)Plan Review;
				Plan Provisions
					(1)Except as
				otherwise provided in this Act, prior to commencing exploration pursuant to any
				oil and gas lease issued or maintained under this Act, the holder thereof shall
				submit an exploration plan (hereinafter in this section referred to as a
				plan) to the Secretary for review which shall include all
				information and documentation required under paragraphs (2) and (3). The
				Secretary shall review the plan for completeness within 10 days of submission.
				If the Secretary finds that the plan is not complete, the Secretary shall
				notify the lessee with a detailed explanation and require such modifications of
				such plan as are necessary to achieve completeness. The Secretary shall have 10
				days to review a modified plan for completeness. Such plan may apply to more
				than one lease held by a lessee in any one region of the outer Continental
				Shelf, or by a group of lessees acting under a unitization, pooling, or
				drilling agreement, and the lessee shall certify that such plan is consistent
				with the terms of the lease and is consistent with all statutory and regulatory
				requirements in effect on the date of issuance of the lease. The Secretary
				shall have 30 days from the date the plan is deemed complete to conduct a
				review of the plan. If the Secretary finds the plan is not consistent with the
				lease and all such statutory and regulatory requirements, the Secretary shall
				notify the lessee with a detailed explanation of such modifications of such
				plan as are necessary to achieve compliance. The Secretary shall have 30 days
				to review any modified plan submitted by the lessee. The lessee shall not take
				any action under the exploration plan within the 30-day review period, or
				thereafter until the plan has been modified to achieve compliance as so
				notified.
					(2)An exploration
				plan submitted under this subsection shall include, in the degree of detail
				which the Secretary may by regulation require—
						(A)a schedule of
				anticipated exploration activities to be undertaken;
						(B)a description of
				equipment to be used for such activities;
						(C)the general
				location of each well to be drilled; and
						(D)such other
				information deemed pertinent by the Secretary.
						(3)The Secretary may,
				by regulation, require that such plan be accompanied by a general statement of
				development and production intentions which shall be for planning purposes only
				and which shall not be binding on any party.
					(d)Plan Revisions;
				Conduct of Exploration Activities
					(1)If a significant
				revision of an exploration plan under this subsection is submitted to the
				Secretary, the process to be used for the review of such revision shall be the
				same as set forth in subsection (c) of this section.
					(2)All exploration
				activities pursuant to any lease shall be conducted in accordance with an
				exploration plan or a revised plan which has been submitted to and reviewed by
				the
				Secretary.
					.
		9.Reservation of
			 lands and rightsSection 12 of
			 the Outer Continental Shelf Lands Act (43 U.S.C. 1341) is amended—
			(1)in subsection (a)
			 by adding at the end the following: The President may partially or
			 completely revise or revoke any prior withdrawal made by the President under
			 the authority of this section. The President may not revise or revoke a
			 withdrawal that was initiated by a petition from a State and approved by the
			 Secretary of the Interior under subsection (h). A withdrawal by the President
			 may be for a term not to exceed 10 years. In considering a potential withdrawal
			 under this subsection, to the maximum extent practicable the President shall
			 accommodate competing interests and potential uses of the outer Continental
			 Shelf.;
			(2)by
			 adding at the end the following:
				
					(g)Option to
				Petition for Leasing Within Certain Areas of the Outer Continental
				Shelf
						(1)Prohibition
				against leasing
							(A)Prohibition
				prior to July 1, 2012Except as otherwise provided in this
				subsection, prior to July 1, 2012, the Secretary shall not offer for leasing
				for oil and gas, or for natural gas, any area withdrawn from disposition by
				leasing in the Atlantic OCS Region or the Pacific OCS Region, or the Gulf of
				Mexico OCS Region Eastern Planning Area, as depicted on the map referred to
				within this paragraph, under the Memorandum on Withdrawal of Certain
				Areas of the United States Outer Continental Shelf from Leasing
				Disposition, 34 Weekly Comp. Pres. Doc. 1111, dated June 12, 1998, or
				any area not withdrawn under that Memorandum that is included within the Gulf
				of Mexico OCS Region Eastern Planning Area as indicated on the map entitled
				Gulf of Mexico OCS Region State Adjacent Zones and OCS Planning
				Areas or within the Florida Straits Planning Area as indicated on the
				map entitled Atlantic OCS Region State Adjacent Zones and OCS Planning
				Areas, both of which are dated September 2005 and on file in the Office
				of the Director, Minerals Management Service.
							(B)Prohibition from
				and after july 1, 2012Except as otherwise provided in this
				subsection, from and after July 1, 2012, the Secretary shall not offer for
				leasing for oil and gas, or for natural gas, any area not available for leasing
				under subparagraph (A) located within 125 miles of the coastline.
							(2)Revocation of
				withdrawalThe provisions of the Memorandum on Withdrawal
				of Certain Areas of the United States Outer Continental Shelf from Leasing
				Disposition, 34 Weekly Comp. Pres. Doc. 1111, dated June 12, 1998, are
				hereby revoked and are no longer in effect regarding any areas included within
				the Gulf of Mexico OCS Region Central Planning Area as indicated on the map
				entitled Gulf of Mexico OCS Region State Adjacent Zones and OCS Planning
				Areas dated September 2005 and on file in the Office of the Director,
				Minerals Management Service. The 2002–2007 5-Year Outer Continental Shelf Oil
				and Gas Leasing Program is hereby amended to include the areas added to the
				Gulf of Mexico OCS Region Central Planning Area by this Act to the extent that
				such areas were included within the original boundaries of proposed Lease Sale
				181. The amendment to such leasing program includes two sales in such
				additional areas, one of which shall be held in January 2007 and one of which
				shall be held in June 2007. The Final Environmental Impact Statement prepared
				for this area for Lease Sale 181 shall be deemed sufficient for all purposes
				for each lease sale in which such area is offered for lease during the
				2002–2007 5-Year Outer Continental Shelf Oil and Gas Leasing Program without
				need for supplementation. Any tract only partially added to the Gulf of Mexico
				OCS Region Central Planning Area by this Act shall be eligible for leasing of
				the part of such tract that is included within the Gulf of Mexico OCS Region
				Central Planning Area, and the remainder of such tract that lies outside of the
				Gulf of Mexico OCS Region Central Planning Area may be developed and produced
				by the lessee of such partial tract using extended reach or similar drilling
				from a location on a leased area.
						(3)Petition for
				leasing
							(A)In
				generalThe Governor of the State, upon concurrence of its
				legislature, may submit to the Secretary a petition requesting that the
				Secretary make available any area that is within the State’s Adjacent Zone,
				included within the provisions of paragraph (1), and that (i) is greater than
				25 miles from any point on the coastline of a Neighboring State for the conduct
				of offshore leasing, pre-leasing, and related activities with respect to
				natural gas leasing; or (ii) is greater than 50 miles from any point on the
				coastline of a Neighboring State for the conduct of offshore leasing,
				pre-leasing, and related activities with respect to oil and gas leasing. The
				Adjacent State may also petition for leasing any other area within its Adjacent
				Zone if leasing is allowed in the similar area of the Adjacent Zone of the
				applicable Neighboring State, or if not allowed, if the Neighboring State,
				acting through its Governor, expresses its concurrence with the petition. The
				Secretary shall only consider such a petition upon making a finding that
				leasing is allowed in the similar area of the Adjacent Zone of the applicable
				Neighboring State or upon receipt of the concurrence of the Neighboring State.
				The date of receipt by the Secretary of such concurrence by the Neighboring
				State shall constitute the date of receipt of the petition for that area for
				which the concurrence applies. A petition for leasing any part of the Alabama
				Adjacent Zone that is a part of the Gulf of Mexico Eastern Planning Area, as
				indicated on the map entitled Gulf of Mexico OCS Region State Adjacent
				Zones and OCS Planning Areas which is dated September 2005 and on file
				in the Office of the Director, Minerals Management Service, shall require the
				concurrence of both Alabama and Florida.
							(B)Limitations on
				leasingIn its petition, a State with an Adjacent Zone that
				contains leased tracts may condition oil and gas, or natural gas, new leasing
				for tracts within 25 miles of the coastline by—
								(i)requiring a net
				reduction in the number of production platforms;
								(ii)requiring a net
				increase in the average distance of production platforms from the
				coastline;
								(iii)limiting permanent
				surface occupancy on new leases to areas that are more than 10 miles from the
				coastline;
								(iv)limiting some
				tracts to being produced from shore or from platforms located on other tracts;
				or
								(v)other conditions
				that the Adjacent State may deem appropriate as long as the Secretary does not
				determine that production is made economically or technically impracticable or
				otherwise impossible.
								(C)Action by
				secretaryNot later than 90 days after receipt of a petition
				under subparagraph (A), the Secretary shall approve the petition, unless the
				Secretary determines that leasing the area would probably cause serious harm or
				damage to the marine resources of the State’s Adjacent Zone. Prior to approving
				the petition, the Secretary shall complete an environmental assessment that
				documents the anticipated environmental effects of leasing in the area included
				within the scope of the petition.
							(D)Failure to
				actIf the Secretary fails to approve or deny a petition in
				accordance with subparagraph (C) the petition shall be considered to be
				approved 90 days after receipt of the petition.
							(E)Amendment of the
				5-year leasing programNotwithstanding section 18, within 180
				days of the approval of a petition under subparagraph (C) or (D), the Secretary
				shall amend the current 5-Year Outer Continental Shelf Oil and Gas Leasing
				Program to include a lease sale or sales for the entire area covered by the
				approved petition, unless there are, from the date of approval, fewer than 12
				months remaining in the current 5-Year Leasing Program in which case the
				Secretary shall include the areas covered by the approved petition within lease
				sales under the next 5-Year Leasing Program. For purposes of amending the
				5-Year Program in accordance with this section, further consultations with
				States shall not be required. The environmental assessment performed under the
				provisions of the National Environmental Policy Act of 1969 to assess the
				effects of approving the petition shall be sufficient to amend the 5-Year
				Leasing Program.
							(h)Effect of Other
				LawsAdoption by any Adjacent State of any constitutional
				provision, or enactment of any State statute, that has the effect, as
				determined by the Secretary, of restricting either the Governor or the
				Legislature, or both, from exercising full discretion related to subsection (g)
				or (h), or both, shall automatically (1) prohibit any sharing of OCS Receipts
				under this Act with the Adjacent State, and its coastal political subdivisions,
				and (2) prohibit the Adjacent State from exercising any authority under
				subsection (h), for the duration of the restriction. The Secretary shall make
				the determination of the existence of such restricting constitutional provision
				or State statute within 30 days of a petition by any outer Continental Shelf
				lessee or coastal
				State.
					.
			10.Outer
			 Continental Shelf leasing programSection 18 of the Outer Continental Shelf
			 Lands Act (43 U.S.C. 1344) is amended—
			(1)in subsection (a),
			 by adding at the end of paragraph (3) the following: The Secretary
			 shall, in each 5-year program, include lease sales that when viewed as a whole
			 propose to offer for oil and gas or natural gas leasing at least 75 percent of
			 the available unleased acreage within each OCS Planning Area. Available
			 unleased acreage is that portion of the outer Continental Shelf that is not
			 under lease at the time of the proposed lease sale, and has not otherwise been
			 made unavailable for leasing by law.;
			(2)in subsection (c),
			 by striking so much as precedes paragraph (3) and inserting the
			 following:
				
					(c)(1)During the preparation of any proposed
				leasing program under this section, the Secretary shall consider and analyze
				leasing throughout the entire Outer Continental Shelf without regard to any
				other law affecting such leasing. During this preparation the Secretary shall
				invite and consider suggestions from any interested Federal agency, including
				the Attorney General, in consultation with the Federal Trade Commission, and
				from the Governor of any coastal State. The Secretary may also invite or
				consider any suggestions from the executive of any local government in a
				coastal State that have been previously submitted to the Governor of such
				State, and from any other person. Further, the Secretary shall consult with the
				Secretary of Defense regarding military operational needs in the outer
				Continental Shelf. The Secretary shall work with the Secretary of Defense to
				resolve any conflicts that might arise regarding offering any area of the outer
				Continental Shelf for oil and gas or natural gas leasing. If the Secretaries
				are not able to resolve all such conflicts, any unresolved issues shall be
				elevated to the President for resolution.
						(2)After the consideration and analysis
				required by paragraph (1), including the consideration of the suggestions
				received from any interested Federal agency, the Federal Trade Commission, the
				Governor of any coastal State, any local government of a coastal State, and any
				other person, the Secretary shall publish in the Federal Register a proposed
				leasing program accompanied by a draft environmental impact statement prepared
				pursuant to the National Environmental Policy Act of 1969. After the publishing
				of the proposed leasing program and during the comment period provided for on
				the draft environmental impact statement, the Secretary shall submit a copy of
				the proposed program to the Governor of each affected State for review and
				comment. The Governor may solicit comments from those executives of local
				governments in the Governor’s State that the Governor, in the discretion of the
				Governor, determines will be affected by the proposed program. If any comment
				by such Governor is received by the Secretary at least 15 days prior to
				submission to the Congress pursuant to paragraph (3) and includes a request for
				any modification of such proposed program, the Secretary shall reply in
				writing, granting or denying such request in whole or in part, or granting such
				request in such modified form as the Secretary considers appropriate, and
				stating the Secretary’s reasons therefor. All such correspondence between the
				Secretary and the Governor of any affected State, together with any additional
				information and data relating thereto, shall accompany such proposed program
				when it is submitted to the Congress.
						;
				and
			(3)by adding at the
			 end the following:
				
					(i)Projection of
				State Adjacent Zone resources and State and local government shares of OCS
				receiptsConcurrent with the publication of the scoping notice at
				the beginning of the development of each 5-year outer Continental Shelf oil and
				gas leasing program, or as soon thereafter as possible, the secretary
				shall—
						(1)provide to each
				Adjacent State a current estimate of proven and potential oil and gas resources
				located within the State’s Adjacent Zone; and
						(2)provide to each
				Adjacent State, and coastal political subdivisions thereof, a best-efforts
				projection of the OCS Receipts that the Secretary expects will be shared with
				each Adjacent State, and its coastal political subdivisions, using the
				assumption that the unleased tracts within the State’s Adjacent Zone are fully
				made available for leasing, including long-term projected OCS Receipts. In
				addition, the Secretary shall include a macroeconomic estimate of the impact of
				such leasing on the national economy and each State’s economy, including
				investment, jobs, revenues, personal income, and other
				categories.
						.
			11.Coordination
			 with adjacent StatesSection
			 19 of the Outer Continental Shelf Lands Act (43 U.S.C. 1345) is amended—
			(1)in subsection (a)
			 in the first sentence by inserting , for any tract located within the
			 Adjacent State’s Adjacent Zone, after government;
			 and
			(2)by adding the
			 following:
				
					(f)(1)No Federal agency may
				permit or otherwise approve, without the concurrence of the Adjacent State, the
				construction of a crude oil or petroleum products (or both) pipeline within the
				part of the Adjacent State’s Adjacent Zone that is not available by law for oil
				and gas or natural gas leasing, except that such a pipeline may be approved to
				pass through such Adjacent Zone if at least 50 percent of the production
				projected to be carried by the pipeline within its first 10 years of operation
				is from areas of the Adjacent State’s Adjacent Zone.
						(2)No State may prohibit the
				construction within its Adjacent Zone or its State waters of a natural gas
				pipeline that will transport natural gas produced from the outer Continental
				Shelf. However, an Adjacent State may prevent a proposed natural gas pipeline
				landing location if it proposes two alternate landing locations in the Adjacent
				State, acceptable to the Adjacent State, located within 50 miles on either side
				of the proposed landing
				location.
						.
			12.Environmental
			 studiesSection 20(d) of the
			 Outer Continental Shelf Lands Act (43 U.S.C. 1346) is amended—
			(1)by inserting
			 (1) after (d); and
			(2)by adding at the
			 end the following:
				
					(2)For all programs,
				lease sales, leases, and actions under this Act, the following shall apply
				regarding the application of the National Environmental Policy Act of
				1969:
						(A)Granting or
				directing lease suspensions and the conduct of all preliminary activities on
				outer Continental Shelf tracts, including seismic activities, are categorically
				excluded from the need to prepare either an environmental assessment or an
				environmental impact statement, and the Secretary shall not be required to
				analyze whether any exceptions to a categorical exclusion apply for activities
				conducted under the authority of this Act.
						(B)The environmental
				impact statement developed in support of each 5-year oil and gas leasing
				program provides the environmental analysis for all lease sales to be conducted
				under the program and such sales shall not be subject to further environmental
				analysis.
						(C)Exploration plans
				shall not be subject to any requirement to prepare an environmental impact
				statement, and the Secretary may find that exploration plans are eligible for
				categorical exclusion due to the impacts already being considered within an
				environmental impact statement or due to mitigation measures included within
				the plan.
						(D)Within each OCS
				Planning Area, after the preparation of the first development and production
				plan environmental impact statement for a leased tract within the Area, future
				development and production plans for leased tracts within the Area shall only
				require the preparation of an environmental assessment unless the most recent
				development and production plan environmental impact statement within the Area
				was finalized more than 10 years prior to the date of the approval of the plan,
				in which case an environmental impact statement shall be
				required.
						.
			13.Review of outer
			 Continental Shelf development and production plansSection
			 25 of the Outer Continental Shelf Lands Act (43 U.S.C. 1351(a)) is amended to
			 read as follows:
			
				25.Review of outer
				continental shelf development and production plans
					(a)Development and
				Production Plans; Submission to Secretary; Statement of Facilities and
				Operation; Submission to Governors of Affected States and Local
				Governments
						(1)Prior to
				development and production pursuant to an oil and gas lease issued on or after
				September 18, 1978, for any area of the outer Continental Shelf, or issued or
				maintained prior to September 18, 1978, for any area of the outer Continental
				Shelf, with respect to which no oil or gas has been discovered in paying
				quantities prior to September 18, 1978, the lessee shall submit a development
				and production plan (hereinafter in this section referred to as a
				plan) to the Secretary for review.
						(2)A plan shall be
				accompanied by a statement describing all facilities and operations, other than
				those on the outer Continental Shelf, proposed by the lessee and known by the
				lessee (whether or not owned or operated by such lessee) that will be
				constructed or utilized in the development and production of oil or gas from
				the lease area, including the location and site of such facilities and
				operations, the land, labor, material, and energy requirements associated with
				such facilities and operations, and all environmental and safety safeguards to
				be implemented.
						(3)Except for any
				privileged or proprietary information (as such term is defined in regulations
				issued by the Secretary), the Secretary, within 30 days after receipt of a plan
				and statement, shall—
							(A)submit such plan
				and statement to the Governor of any affected State, and upon request to the
				executive of any affected local government; and
							(B)make such plan and
				statement available to any appropriate interstate regional entity and the
				public.
							(b)Development and
				Production Activities in Accordance With Plan as Lease
				RequirementAfter enactment of the
				Coastal Economic and Environmental Protection
				Act, no oil and gas lease may be issued pursuant to this Act in
				any region of the outer Continental Shelf, unless such lease requires that
				development and production activities be carried out in accordance with a plan
				that complies with the requirements of this section. This section shall also
				apply to leases that do not have an approved development and production plan as
				of the date of enactment of the Coastal
				Economic and Environmental Protection Act.
					(c)Scope and
				Contents of PlanA plan may apply to more than one oil and gas
				lease, and shall set forth, in the degree of detail established by regulations
				issued by the Secretary—
						(1)the general work to
				be performed;
						(2)a description of
				all facilities and operations located on the outer Continental Shelf that are
				proposed by the lessee or known by the lessee (whether or not owned or operated
				by such lessee) to be directly related to the proposed development, including
				the location and size of such facilities and operations, and the land, labor,
				material, and energy requirements associated with such facilities and
				operations;
						(3)the environmental
				safeguards to be implemented on the outer Continental Shelf and how such
				safeguards are to be implemented;
						(4)all safety
				standards to be met and how such standards are to be met;
						(5)an expected rate
				of development and production and a time schedule for performance; and
						(6)such other
				relevant information as the Secretary may by regulation require.
						(d)Completeness
				Review of the Plan
						(1)Prior to commencing
				any activity under a development and production plan pursuant to any oil and
				gas lease issued or maintained under this Act, the lessee shall certify that
				the plan is consistent with the terms of the lease and that it is consistent
				with all statutory and regulatory requirements in effect on the date of
				issuance of the lease. The plan shall include all required information and
				documentation required under subsection (c).
						(2)The Secretary
				shall review the plan for completeness within 30 days of submission. If the
				Secretary finds that the plan is not complete, the Secretary shall notify the
				lessee with a detailed explanation of such modifications of such plan as are
				necessary to achieve completeness. The Secretary shall have 30 days to review a
				modified plan for completeness.
						(e)Review for
				Consistency of the Plan
						(1)After a
				determination that a plan is complete, the Secretary shall have 120 days to
				conduct a review of the plan, to ensure that it is consistent with the terms of
				the lease, and that it is consistent with all such statutory and regulatory
				requirements applicable to the lease. The review shall ensure that the plan is
				consistent with lease terms, and statutory and regulatory requirements
				applicable to the lease, related to national security or national defense,
				including any military operating stipulations or other restrictions. The
				Secretary shall seek the assistance of the Department of Defense in the conduct
				of the review of any plan prepared under this section for a lease containing
				military operating stipulations or other restrictions and shall accept the
				assistance of the Department of Defense in the conduct of the review of any
				plan prepared under this section for any other lease when the Secretary of
				Defense requests an opportunity to participate in the review. If the Secretary
				finds that the plan is not consistent, the Secretary shall notify the lessee
				with a detailed explanation of such modifications of such plan as are necessary
				to achieve consistency.
						(2)The Secretary
				shall have 120 days to review a modified plan.
						(3)The lessee shall
				not conduct any activities under the plan during any 120-day review period, or
				thereafter until the plan has been modified to achieve compliance as so
				notified.
						(4)After review by
				the Secretary provided for by this section, a lessee may operate pursuant to
				the plan without further review or approval by the Secretary.
						(f)Review of
				Revision of the Approved PlanThe lessee may submit to the
				Secretary any revision of a plan if the lessee determines that such revision
				will lead to greater recovery of oil and natural gas, improve the efficiency,
				safety, and environmental protection of the recovery operation, is the only
				means available to avoid substantial economic hardship to the lessee, or is
				otherwise not inconsistent with the provisions of this Act, to the extent such
				revision is consistent with protection of the human, marine, and coastal
				environments. The process to be used for the review of any such revision shall
				be the same as that set forth in subsections (d) and (e).
					(g)Cancellation of
				Lease on Failure to Submit Plan or Comply With a PlanWhenever
				the owner of any lease fails to submit a plan in accordance with regulations
				issued under this section, or fails to comply with a plan, the lease may be
				canceled in accordance with section 5(c) and (d). Termination of a lease
				because of failure to comply with a plan, including required modifications or
				revisions, shall not entitle a lessee to any compensation.
					(h)Production and
				Transportation of Natural Gas; Submission of Plan to Federal Energy Regulatory
				Commission; Impact StatementIf any development and production
				plan submitted to the Secretary pursuant to this section provides for the
				production and transportation of natural gas, the lessee shall
				contemporaneously submit to the Federal Energy Regulatory Commission that
				portion of such plan that relates to the facilities for transportation of
				natural gas. The Secretary and the Federal Energy Regulatory Commission shall
				agree as to which of them shall prepare an environmental impact statement
				pursuant to the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et
				seq.) applicable to such portion of such plan, or conduct studies as to the
				effect on the environment of implementing it. Thereafter, the findings and
				recommendations by the agency preparing such environmental impact statement or
				conducting such studies pursuant to such agreement shall be adopted by the
				other agency, and such other agency shall not independently prepare another
				environmental impact statement or duplicate such studies with respect to such
				portion of such plan, but the Federal Energy Regulatory Commission, in
				connection with its review of an application for a certificate of public
				convenience and necessity applicable to such transportation facilities pursuant
				to section 7 of the Natural Gas Act (15 U.S.C. 717f), may prepare such
				environmental studies or statement relevant to certification of such
				transportation facilities as have not been covered by an environmental impact
				statement or studies prepared by the Secretary. The Secretary, in consultation
				with the Federal Energy Regulatory Commission, shall promulgate rules to
				implement this subsection, but the Federal Energy Regulatory Commission shall
				retain sole authority with respect to rules and procedures applicable to the
				filing of any application with the Commission and to all aspects of the
				Commission’s review of, and action on, any such
				application.
					.
		14.Federal Energy
			 Natural Resources Enhancement Fund Act of 2006
			(a)FindingsThe
			 Congress finds the following:
				(1)Energy and
			 minerals exploration, development, and production on Federal onshore and
			 offshore lands, including bio-based fuel, natural gas, minerals, oil,
			 geothermal, and power from wind, waves, currents, and thermal energy, involves
			 significant outlays of funds by Federal and State wildlife, fish, and natural
			 resource management agencies for environmental studies, planning, development,
			 monitoring, and management of wildlife, fish, air, water, and other natural
			 resources.
				(2)State wildlife,
			 fish, and natural resource management agencies are funded primarily through
			 permit and license fees paid to the States by the general public to hunt and
			 fish, and through Federal excise taxes on equipment used for these
			 activities.
				(3)Funds generated
			 from consumptive and recreational uses of wildlife, fish, and other natural
			 resources currently are inadequate to address the natural resources related to
			 energy and minerals development on Federal onshore and offshore lands.
				(4)Funds available to
			 Federal agencies responsible for managing Federal onshore and offshore lands
			 and Federal-trust wildlife and fish species and their habitats are inadequate
			 to address the natural resources related to energy and minerals development on
			 Federal onshore and offshore lands.
				(5)Receipts derived
			 from sales, bonus bids, and royalties under the mineral leasing laws of the
			 United States are paid to the Treasury through the Minerals Management Service
			 of the Department of the Interior.
				(6)None of the
			 receipts derived from sales, bonus bids, and royalties under the minerals
			 leasing laws of the United States are paid to the Federal or State agencies to
			 examine, monitor, and manage wildlife, fish, air, water, and other natural
			 resources related to natural gas, oil, and mineral exploration and
			 development.
				(b)PurposesIt
			 is the purpose of this section to—
				(1)establish a fund
			 for the monitoring and management of wildlife and fish, and their habitats, and
			 air, water, and other natural resources related to energy and minerals
			 development on Federal onshore and offshore lands;
				(2)make available
			 receipts derived from sales, bonus bids, and royalties from onshore and
			 offshore gas, mineral, oil, and any additional form of energy exploration and
			 development under the laws of the United States for the purposes of such
			 fund;
				(3)distribute funds
			 from such fund each fiscal year to the Secretary of the Interior and the
			 States; and
				(4)use the
			 distributed funds to secure the necessary trained workforce or contractual
			 services to conduct environmental studies, planning, development, monitoring,
			 and post-development management of wildlife and fish and their habitats and
			 air, water, and other natural resources that may be related to bio-based fuel,
			 gas, mineral, oil, wind, or other energy exploration, development,
			 transportation, transmission, and associated activities on Federal onshore and
			 offshore lands, including, but not limited to—
					(A)pertinent
			 research, surveys, and environmental analyses conducted to identify any impacts
			 on wildlife, fish, air, water, and other natural resources from energy and
			 mineral exploration, development, production, and transportation or
			 transmission;
					(B)projects to
			 maintain, improve, or enhance wildlife and fish populations and their habitats
			 or air, water, or other natural resources, including activities under the
			 Endangered Species Act of 1973;
					(C)research, surveys,
			 environmental analyses, and projects that assist in managing, including
			 mitigating either onsite or offsite, or both, the impacts of energy and mineral
			 activities on wildlife, fish, air, water, and other natural resources;
			 and
					(D)projects to teach
			 young people to live off the land.
					(c)DefinitionsIn
			 this section:
				(1)Enhancement
			 fundThe term Enhancement Fund means the Federal
			 Energy Natural Resources Enhancement Fund established by subsection (d).
				(2)StateThe
			 term State means the State government agency primarily
			 responsible for fish and wildlife trust resources within a State.
				(d)Establishment
			 and use of Federal Energy Natural Resources Enhancement Fund
				(1)Enhancement
			 fundThere is established in the Treasury a separate account to
			 be known as the Federal Energy Natural Resources Enhancement
			 Fund.
				(2)FundingThe
			 Secretary of the Treasury shall deposit in the Enhancement Fund—
					(A)such sums as are
			 provided by sections 9(b)(5)(A)(ii), 9(b)(5)(B)(ii), 9(c)(4)(A)(ii), and
			 9(c)(4)(B)(ii) of the Outer Continental Shelf Lands Act, as amended by this
			 Act;
					(B)(i)during the period of
			 October 1, 2006, through September 30, 2015, 0.5 percent of all sums paid into
			 the Treasury under section 35 of the Mineral Leasing Act (30 U.S.C. 191),
			 and
						(ii)beginning October 1, 2015, and
			 thereafter, 2.5 percent of all sums paid into the Treasury under section 35 of
			 the Mineral Leasing Act (30 U.S.C. 191); and
						(C)(i)during the period of
			 October 1, 2006, through September 30, 2015, 0.5 percent of all sums paid into
			 the Treasury from receipts derived from bonus bids and royalties from other
			 mineral leasing on public lands, and
						(ii)beginning October 1, 2015, and
			 thereafter, 2.5 percent of all sums paid into the Treasury from receipts
			 derived from bonus bids and royalties from other mineral leasing on public
			 lands.
						(3)InvestmentsThe
			 Secretary of the Treasury shall invest the amounts deposited under paragraph
			 (2) and all accrued interest on the amounts deposited under paragraph (2) only
			 in interest bearing obligations of the United States or in obligations
			 guaranteed as to both principal and interest by the United States.
				(4)Payment to
			 Secretary of the Interior
					(A)In
			 generalBeginning with fiscal year 2007, and in each fiscal year
			 thereafter, one-third of amounts deposited into the Enhancement Fund, together
			 with the interest thereon, shall be available, without fiscal year limitations,
			 to the Secretary of the Interior for use for the purposes described in
			 (b)(4).
					(B)Withdrawals and
			 transfer of fundsThe Secretary of the Treasury shall withdraw
			 such amounts from the Enhancement Fund as the Secretary of the Interior may
			 request, subject to the limitation in (A), and transfer such amounts to the
			 Secretary of the Interior to be used, at the discretion of the Secretary of the
			 Interior, by the Minerals Management Service, the Bureau of Land Management,
			 and the United States Fish and Wildlife Service for use for the purposes
			 described in subsection (b)(4).
					(5)Payment to
			 states
					(A)In
			 generalBeginning with fiscal year 2007, and in each fiscal year
			 thereafter, two-thirds of amounts deposited into the Enhancement Fund, together
			 with the interest thereon, shall be available, without fiscal year limitations,
			 to the States for use for the purposes described in (b)(4).
					(B)Withdrawals and
			 transfer of fundsWithin the first 90 days of each fiscal year,
			 the Secretary of the Treasury shall withdraw amounts from the Enhancement Fund
			 and transfer such amounts to the States based on the proportion of all receipts
			 that were collected the previous fiscal year from Federal leases within the
			 boundaries of each State and each State’s outer Continental Shelf Adjacent Zone
			 as determined in accordance with section 4(a) of the Outer Continental Shelf
			 Lands Act (43 U.S.C. 1333(a)), as amended by this Act.
					(C)Use of payments
			 by stateEach State shall use the payments made under
			 subparagraph (B) only for carrying out projects and programs for the purposes
			 described in (b)(4).
					(D)Encourage use of
			 private funds by stateEach State shall use the payments made
			 under subparagraph (B) to leverage private funds for carrying out projects for
			 the purposes described in (b)(4).
					(e)Limitation on
			 useAmounts available under this section may not be used for the
			 purchase of any interest in land.
			(f)Reports to
			 Congress
				(1)In
			 generalBeginning in fiscal year 2008 and continuing for each
			 fiscal year thereafter, the Secretary of the Interior and each State receiving
			 funds from the Enhancement Fund shall submit a report to the Committee on
			 Energy and Natural Resources of the Senate and the Committee on Resources of
			 the House of Representatives.
				(2)Required
			 informationReports submitted to the Congress by the Secretary of
			 the Interior and States under this subsection shall include the following
			 information regarding expenditures during the previous fiscal year:
					(A)A summary of
			 pertinent scientific research and surveys conducted to identify impacts on
			 wildlife, fish, and other natural resources from energy and mineral
			 developments.
					(B)A summary of
			 projects planned and completed to maintain, improve or enhance wildlife and
			 fish populations and their habitats or other natural resources.
					(C)A list of
			 additional actions that assist, or would assist, in managing, including
			 mitigating either onsite or offsite, or both, the impacts of energy and mineral
			 development on wildlife, fish, and other natural resources.
					(D)A summary of
			 private (non-Federal) funds used to plan, conduct, and complete the plans and
			 programs identified in paragraphs (2)(A) and (2)(B).
					15.Termination of
			 effect of laws prohibiting the spending of appropriated funds for certain
			 purposesAll provisions of
			 existing Federal law prohibiting the spending of appropriated funds to conduct
			 oil and natural gas leasing and preleasing activities for any area of the outer
			 Continental Shelf shall have no force or effect.
		16.Outer
			 Continental Shelf incompatible use
			(a)In
			 generalNo Federal agency may permit construction or operation
			 (or both) of any facility, or designate or maintain a restricted transportation
			 corridor or operating area on the Federal outer Continental Shelf or in State
			 waters, that will be incompatible with, as determined by the Secretary of the
			 Interior, oil and gas or natural gas leasing and substantially full exploration
			 and production of tracts that are geologically prospective for oil or natural
			 gas (or both).
			(b)ExceptionsSubsection
			 (a) shall not apply to any facility, transportation corridor, or operating area
			 the construction, operation, designation, or maintenance of which is or will
			 be—
				(1)located in an area
			 of the outer Continental Shelf that is unavailable for oil and gas or natural
			 gas leasing by operation of law;
				(2)used for a military
			 readiness activity (as defined in section 315(f) of Public Law 107–314; 16
			 U.S.C. 703 note); or
				(3)required in the
			 national interest, as determined by the President.
				17.Repurchase of
			 certain leases
			(a)Authority to
			 Repurchase and Cancel Certain LeasesThe Secretary of the
			 Interior shall repurchase and cancel any Federal oil and gas, geothermal, coal,
			 oil shale, tar sands, or other mineral lease, whether onshore or offshore, if
			 the Secretary finds that such lease qualifies for repurchase and cancellation
			 under the regulations authorized by this section.
			(b)RegulationsNot
			 later than 365 days after the date of the enactment of this Act, the Secretary
			 shall publish a final regulation stating the conditions under which a lease
			 referred to in subsection (a) would qualify for repurchase and cancellation,
			 and the process to be followed regarding repurchase and cancellation. Such
			 regulation shall include, but not be limited to, the following:
				(1)The Secretary
			 shall repurchase and cancel a lease after written request by the lessee upon a
			 finding by the Secretary that—
					(A)a request by the
			 lessee for a required permit or other approval complied with applicable law,
			 except the Coastal Zone Management Act of 1972 (16 U.S.C. 1451 et seq.), and
			 terms of the lease and such permit or other approval was denied;
					(B)a Federal agency
			 failed to act on a request by the lessee for a required permit, other approval,
			 or administrative appeal within a regulatory or statutory time-frame associated
			 with the requested action, whether advisory or mandatory, or if none, within
			 180 days; or
					(C)a Federal agency
			 attached a condition of approval, without agreement by the lessee, to a
			 required permit or other approval if such condition of approval was not
			 mandated by Federal statute or regulation in effect on the date of lease
			 issuance, or was not specifically allowed under the terms of the lease.
					(2)A
			 lessee shall not be required to exhaust administrative remedies regarding a
			 permit request, administrative appeal, or other required request for approval
			 for the purposes of this section.
				(3)The Secretary
			 shall make a final agency decision on a request by a lessee under this section
			 within 180 days of request.
				(4)Compensation to a
			 lessee to repurchase and cancel a lease under this section shall be the amount
			 that a lessee would receive in a restitution case for a material breach of
			 contract.
				(5)Compensation shall
			 be in the form of a check or electronic transfer from the Department of the
			 Treasury from funds deposited into miscellaneous receipts under the authority
			 of the same Act that authorized the issuance of the lease being
			 repurchased.
				(6)Failure of the
			 Secretary to make a final agency decision on a request by a lessee under this
			 section within 180 days of request shall result in a 10 percent increase in the
			 compensation due to the lessee if the lease is ultimately repurchased.
				(c)No
			 PrejudiceThis section shall not be interpreted to prejudice any
			 other rights that the lessee would have in the absence of this section.
			18.Offsite
			 environmental mitigationNotwithstanding any other provision of law,
			 any person conducting activities under the Mineral Leasing Act (30 U.S.C. 181
			 et seq.), the Geothermal Steam Act (30 U.S.C. 1001 et seq.), the Mineral
			 Leasing Act for Acquired Lands (30 U.S.C. 351 et seq.), the Weeks Act (16
			 U.S.C. 552 et seq.), the General Mining Act of 1872 (30 U.S.C. 22 et seq.), the
			 Materials Act of 1947 (30 U.S.C. 601 et seq.), or the Outer Continental Shelf
			 Lands Act (43 U.S.C. 1331 et seq.), may in satisfying any mitigation
			 requirements associated with such activities propose mitigation measures on a
			 site away from the area impacted and the Secretary of the Interior shall accept
			 these proposed measures if the Secretary finds that they generally achieve the
			 purposes for which mitigation measures appertained.
		19.Amendments to the
			 Mineral Leasing ActSection
			 17(g) of the Mineral Leasing Act (30 U.S.C. 226(g)) is amended to read as
			 follows:
			
				(g)Regulation of
				Surface-Disturbing Activities
					(1)Regulation of
				surface-disturbing activitiesThe Secretary of the Interior, or
				for National Forest lands, the Secretary of Agriculture, shall regulate all
				surface-disturbing activities conducted pursuant to any lease issued under this
				Act, and shall determine reclamation and other actions as required in the
				interest of conservation of surface resources.
					(2)Submission of
				exploration plan; completion review; compliance review
						(A)Prior to beginning
				oil and gas exploration activities, a lessee shall submit an exploration plan
				to the Secretary of the Interior for review.
						(B)The Secretary
				shall review the plan for completeness within 10 days of submission.
						(C)In the event the
				exploration plan is determined to be incomplete, the Secretary shall notify the
				lessee in writing and specify the items or information needed to complete the
				exploration plan.
						(D)The Secretary
				shall have 10 days to review any modified exploration plan submitted by the
				lessee.
						(E)To be deemed
				complete, an exploration plan shall include, in the degree of detail to be
				determined by the Secretary by rule or regulation—
							(i)a
				drilling plan containing a description of the drilling program;
							(ii)the surface and
				projected completion zone location;
							(iii)pertinent
				geologic data;
							(iv)expected hazards,
				and proposed mitigation measures to address such hazards;
							(v)a
				schedule of anticipated exploration activities to be undertaken;
							(vi)a
				description of equipment to be used for such activities;
							(vii)a
				certification from the lessee stating that the exploration plan complies with
				all lease, regulatory and statutory requirements in effect on the date of the
				issuance of the lease;
							(viii)evidence that
				the lessee has secured an adequate bond, surety, or other financial arrangement
				prior to commencement of any surface disturbing activity;
							(ix)a
				plan that details the complete and timely reclamation of the lease tract;
				and
							(x)such other relevant
				information as the Secretary may by regulation require.
							(F)Upon a
				determination that the exploration plan is complete, the Secretary shall have
				30 days from the date the plan is deemed complete to conduct a review of the
				plan.
						(G)If the Secretary
				finds the exploration plan is not consistent with all statutory and regulatory
				requirements in effect on the date of issuance of the lease, the Secretary
				shall notify the lessee with a detailed explanation of such modifications of
				the exploration plan as are necessary to achieve compliance.
						(H)The lessee shall
				not take any action under the exploration plan within a 30 day review period,
				or thereafter until the plan has been modified to achieve compliance as so
				notified.
						(I)After review by the
				Secretary provided by this subsection, a lessee may operate pursuant to the
				plan without further review or approval by the Secretary.
						(3)Plan revisions;
				conduct of exploration activities
						(A)If a significant
				revision of an exploration plan under this subsection is submitted to the
				Secretary, the process to be used for the review of such revision shall be the
				same as set forth in paragraph (1) of this subsection.
						(B)All exploration
				activities pursuant to any lease shall be conducted in accordance with an
				exploration plan that has been submitted to and reviewed by the Secretary or a
				revision of such plan.
						(4)Submission of
				development and production plan; completeness review; compliance
				review
						(A)Prior to beginning
				oil and gas development and production activities, a lessee shall submit a
				development and exploration plan to the Secretary of the Interior. Upon
				submission, such plans shall be subject to a review for completeness.
						(B)The Secretary
				shall review the plan for completeness within 30 days of submission.
						(C)In the event a
				development and production plan is determined to be incomplete, the Secretary
				shall notify the lessee in writing and specify the items or information needed
				to complete the plan.
						(D)The Secretary
				shall have 30 days to review for completeness any modified development and
				production plan submitted by the lessee.
						(E)To be deemed
				complete, a development and production plan shall include, in the degree of
				detail to be determined by the Secretary by rule or regulation—
							(i)a
				drilling plan containing a description of the drilling program;
							(ii)the surface and
				projected completion zone location;
							(iii)pertinent
				geologic data;
							(iv)expected hazards,
				and proposed mitigation measures to address such hazards;
							(v)a
				statement describing all facilities and operations proposed by the lessee and
				known by the lessee (whether or not owned or operated by such lessee) that
				shall be constructed or utilized in the development and production of oil or
				gas from the leases areas, including the location and site of such facilities
				and operations, the land, labor, material, and energy requirements associated
				with such facilities and operations;
							(vi)the general work
				to be performed;
							(vii)the
				environmental safeguards to be implemented in connection with the development
				and production and how such safeguards are to be implemented;
							(viii)all safety
				standards to be met and how such standards are to be met;
							(ix)an
				expected rate of development and production and a time schedule for
				performance;
							(x)a
				certification from the lessee stating that the development and production plan
				complies with all lease, regulatory, and statutory requirements in effect on
				the date of issuance of the lease;
							(xi)evidence that the
				lessee has secured an adequate bond, surety, or other financial arrangement
				prior to commencement of any surface disturbing activity;
							(xii)a plan that
				details the complete and timely reclamation of the lease tract; and
							(xiii)such other
				relevant information as the Secretary may by regulation require.
							(F)Upon a
				determination that the development and production plan is complete, the
				Secretary shall have 120 days from the date the plan is deemed complete to
				conduct a review of the plan.
						(G)If the Secretary
				finds the development and production plan is not consistent with all statutory
				and regulatory requirements in effect on the date of issuance of the lease, the
				Secretary shall notify the lessee with a detailed explanation of such
				modifications of the development and production plan as are necessary to
				achieve compliance.
						(H)The lessee shall
				not take any action under the development and production plan within a 120 day
				review period, or thereafter until the plan has been modified to achieve
				compliance as so notified.
						(5)Plan revisions;
				conduct of development and production activities
						(A)If a significant
				revision of a development and production plan under this subsection is
				submitted to the Secretary, the process to be used for the review of such
				revision shall be the same as set forth in paragraph (4) of this
				subsection.
						(B)All development
				and production activities pursuant to any lease shall be conducted in
				accordance with an exploration plan that has been submitted to and reviewed by
				the Secretary or a revision of such plan.
						(6)Cancellation of
				lease on failure to submit plan or comply with approved
				planWhenever the owner of any lease fails to submit a plan in
				accordance with regulations issued under this section, or fails to comply with
				a plan, the lease may be canceled in accordance with section 31. Termination of
				a lease because of failure to comply with a plan, including required
				modifications or revisions, shall not entitle a lessee to any
				compensation.
					.
		20.Minerals
			 management serviceThe bureau
			 known as the Minerals Management Service in the Department of
			 the Interior shall be known as the National Ocean Resources and Royalty
			 Service.
		21.Authority to use
			 decommissioned offshore oil and gas platforms and other facilities for
			 mariculture, artificial reef, scientific research, or other uses
			(a)Short
			 TitleThis section may be cited as the Rigs to Reefs Act
			 of 2005.
			(b)In
			 GeneralThe Outer Continental Shelf Lands Act (43 U.S.C. 1301 et
			 seq.) is amended by inserting after section 9 the following:
				
					10.Use of
				decommissioned offshore oil and gas platforms and other facilities for
				mariculture, artificial reef, scientific research, or other uses
						(a)In
				GeneralThe Secretary shall issue regulations under which the
				Secretary may authorize use of an offshore oil and gas platform or other
				facility that is decommissioned from service for oil and gas purposes for
				culture of marine organisms, an artificial reef, scientific research, or any
				other use authorized under section 8(p).
						(b)Transfer
				RequirementsThe Secretary shall not allow the transfer of a
				decommissioned offshore oil and gas platform or other facility to another
				person unless the Secretary is satisfied that the transferee is sufficiently
				bonded, endowed, or otherwise financially able to fulfill its obligations,
				including but not limited to—
							(1)ongoing
				maintenance of the platform or other facility;
							(2)any liability
				obligations that might arise;
							(3)removal of the
				platform or other facility if determined necessary by the Secretary; and
							(4)any other
				requirements and obligations that the Secretary may deem appropriate by
				regulation.
							(c)Plugging and
				AbandonmentThe Secretary shall ensure that obligations of a
				lessee regarding the plugging and abandonment of wells are unaffected by
				implementation of this section.
						(d)Potential to
				Petition to Opt-Out of RegulationsAn Adjacent State acting
				through a resolution of its legislature, with concurrence of its Governor, may
				petition to opt-out of the application of regulations promulgated under this
				section to platforms and other facilities located in the area of its Adjacent
				Zone within 25 miles of the coastline. The Secretary is authorized to except
				such area from the application of such regulations, and shall approve such
				petition, unless the Secretary finds that approving the petition would probably
				cause serious harm or damage to the marine resources of the State’s Adjacent
				Zone. Prior to acting on the petition, the Secretary shall complete an
				environmental assessment that documents the anticipated environmental effects
				of approving the petition.
						(e)Limitation on
				LiabilityA person that had used an offshore oil and gas platform
				or other facility for oil and gas purposes and that no longer has any ownership
				or control of the platform or other facility shall not be liable under Federal
				law for any costs or damages arising from such platform or other facility after
				the date the platform or other facility is used for any purpose under
				subsection (a), unless such costs or damages arise from—
							(1)use of the
				platform or other facility by the person for development or production of oil
				or gas; or
							(2)another act or
				omission of the person.
							(f)Other Leasing
				and Use not AffectedThis section, and the use of any offshore
				oil and gas platform or other facility for any purpose under subsection (a),
				shall not affect—
							(1)the authority of
				the Secretary to lease any area under this Act; or
							(2)any activity
				otherwise authorized under this
				Act.
							.
			(c)Deadline for
			 RegulationsThe Secretary of the Interior shall issue regulations
			 under subsection (b) by not later than 180 days after the date of the enactment
			 of this Act.
			(d)Study and Report
			 on Effects of Removal of PlatformsNot later than one year after
			 the date of enactment of this Act, the Secretary of the Interior, in
			 consultation with other Federal agencies as the Secretary deems advisable,
			 shall study and report to the Congress regarding how the removal of offshore
			 oil and gas platforms and other facilities from the outer Continental Shelf
			 would affect existing fish stocks and coral populations.
			22.Repeal of
			 requirement to conduct comprehensive inventory of ocs oil and natural gas
			 resourcesThe Energy Policy
			 Act of 2005 (Public Law 109–58) is amended—
			(1)by
			 repealing section 357 (119 Stat. 720; 42 U.S.C. 15912); and
			(2)in the table of
			 contents in section 1(b), by striking the item relating to such section
			 357.
			23.Onshore and
			 offshore mineral lease feesNotwithstanding any other provision of law,
			 the Department of the Interior is prohibited from charging fees applicable to
			 actions on Federal onshore and offshore oil and gas, coal, geothermal, and
			 other mineral leases, including transportation of any production from such
			 leases, if such fees were not established in final regulations prior to the
			 date of issuance of the lease.
		24.Leases for areas
			 located within 125 miles of California or Florida
			(a)Authorization to
			 cancel and exchange certain existing oil and gas leases; prohibition on
			 submittal of exploration plans for certain leases prior to June 30,
			 2012
				(1)AuthorityEffective 180 days after the date of
			 enactment of this Act, the lessee of an existing oil and gas lease for an area
			 located completely within 125 miles of the coastline within the California or
			 Florida Adjacent Zones shall have the option, without compensation, of
			 exchanging such lease for a new oil and gas lease having a primary term of 5
			 years. For the area subject to the new lease, the lessee may select any
			 unleased tract that is completely beyond 100 miles from the coastline of the
			 Adjacent State and is located within the same Adjacent State’s Adjacent Zone as
			 the lease being exchanged, except that leases being exchanged within the
			 Florida Adjacent Zone may be exchanged for any unleased tract that is
			 completely beyond 100 miles from the coastline of Florida and is located west
			 of 86 degrees 41 minutes longitude.
				(2)Administrative
			 processThe Secretary of the Interior shall establish a
			 reasonable administrative process through which a lessee may exercise its
			 option to exchange an oil and gas lease for a new oil and gas lease as provided
			 for in this section. Such exchanges, including the issuance of new leases,
			 shall not be considered to be major Federal actions for purposes of the
			 National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.). Further,
			 such exchanges conducted in accordance with this section are deemed to be in
			 compliance all provisions of the Outer Continental Shelf Lands Act (43 U.S.C.
			 1331 et seq.). The Secretary shall issue a new lease in exchange for the lease
			 being exchanged notwithstanding that the area that will be subject to the lease
			 may be withdrawn from leasing under the Outer Continental Shelf Lands Act or
			 otherwise unavailable for leasing under the provisions of any other law.
				(3)Operating
			 restrictionsA new lease issued in exchange for an existing lease
			 under this section shall be subject to such national defense operating
			 restrictions on the OCS tract covered by the new lease as may be applicable
			 upon issuance.
				(4)PriorityThe
			 Secretary shall give priority in the lease exchange process based on the amount
			 of the original bonus bid paid for the issuance of each lease to be exchanged.
			 The Secretary shall allow leases covering partial tracts to be exchanged for
			 leases covering full tracts conditioned upon payment of additional bonus bids
			 on a per-acre basis as determined by the average per acre of the original bonus
			 bid per acre for the partial tract being exchanged.
				(5)Exploration
			 plansAny exploration plan submitted to the Secretary of the
			 Interior after the date of the enactment of this Act and before July 1, 2012,
			 for an oil and gas lease for an area wholly within 125 miles of the coastline
			 within the California Adjacent Zone or Florida Adjacent Zone shall not be
			 treated as received by the Secretary until the earlier of July 1, 2012, or the
			 date on which a petition by the Adjacent State for oil and gas leasing covering
			 the area within which is located the area subject to the oil and gas lease was
			 approved.
				(b)Further lease
			 cancellation and exchange provisions
				(1)Cancellation of
			 leaseAs part of the lease exchange process under this section,
			 the Secretary shall cancel a lease that is exchanged under this section.
				(2)Consent of
			 lesseesAll lessees holding an interest in a lease must consent
			 to cancellation of their leasehold interests in order for the lease to be
			 cancelled and exchanged under this section.
				(3)Waiver of
			 rightsAs a prerequisite to the exchange of a lease under this
			 section, the lessee must waive any rights to bring any litigation against the
			 United States related to the transaction.
				(4)Plugging and
			 abandonmentThe plugging and abandonment requirements for any
			 wells located on any lease to be cancelled and exchanged under this section
			 must be complied with by the lessees prior to the cancellation and
			 exchange.
				(c)Existing oil and
			 gas lease definedIn this section the term existing oil
			 and gas lease means an oil and gas lease in effect on the date of the
			 enactment of this Act.
			25.Coastal impact
			 assistanceSection 31 of the
			 Outer Continental Shelf Lands Act (43 U.S.C. 1356a) is repealed.
		26.Oil shale and
			 tar sands amendments
			(a)Repeal of
			 requirement to establish paymentsSection 369(o) of the Energy
			 Policy Act of 2005 (Public Law 109–58; 119 Stat. 728; 42 U.S.C. 15927) is
			 repealed.
			(b)Treatment of
			 revenuesSection 21 of the Mineral Leasing Act (30 U.S.C. 241) is
			 amended by adding at the end the following:
				
					(e)Revenues
						(1)In
				generalNotwithstanding the provisions of section 35, all
				revenues received from and under an oil shale or tar sands lease shall be
				disposed of as provided in this subsection.
						(2)Royalty rates
				for commercial leases
							(A)Initial
				productionFor the first 10 years after initial production under
				each oil shale or tar sands lease issued under the commercial leasing program
				established under subsection (d), the Secretary shall set the royalty rate at
				not less than 1 percent nor more than 3 percent of the gross value of
				production. However, the initial production period royalty rate set by the
				Secretary shall not apply to production occurring more than 15 years after the
				date of issuance of the lease.
							(B)Subsequent
				periodsAfter the periods of time specified in subparagraph (A),
				the Secretary shall set the royalty rate on each oil shale or tar sands lease
				issued under the commercial leasing program established under subsection (d) at
				not less than 6 percent nor more than 9 percent of the gross value of
				production.
							(C)ReductionThe
				Secretary shall reduce any royalty otherwise required to be paid under
				subparagraphs (A) and (B) under any oil shale or tar sands lease on a sliding
				scale based upon market price, with a 10 percent reduction if the monthly
				average price of NYMEX West Texas Intermediate crude oil at Cushing, Oklahoma,
				(WTI) drops below $50 (in 2005 dollars) for the month in which the production
				is sold, and an 80 percent reduction if the monthly average price of WTI drops
				below $30 (in 2005 dollars) for the month in which the production is
				sold.
							(3)Disposition of
				revenues
							(A)DepositThe
				Secretary shall deposit into a separate account in the Treasury all revenues
				derived from any oil shale or tar sands lease.
							(B)Allocations to
				states and local political subdivisionsThe Secretary shall
				allocate 50 percent of the revenues deposited into the account established
				under subparagraph (A) to the State within the boundaries of which the leased
				lands are located, with a portion of that to be paid directly by the Secretary
				to the State’s local political subdivisions as provided in this
				paragraph.
							(C)Transmission of
				allocations
								(i)In
				generalNot later than the last business day of the month after
				the month in which the revenues were received, the Secretary shall
				transmit—
									(I)to each State
				two-thirds of such State’s allocations under subparagraph (B), and in
				accordance with clauses (ii) and (iii) to certain county-equivalent and
				municipal political subdivisions of such State a total of one-third of such
				State’s allocations under subparagraph (B), together with all accrued interest
				thereon; and
									(II)the remaining
				balance of such revenues deposited into the account that are not allocated
				under subparagraph (B), together with interest thereon, shall be transmitted to
				the miscellaneous receipts account of the Treasury, except that until a lease
				has been in production for 20 years 50 percent of such remaining balance
				derived from a lease shall be paid in accordance with subclause (I).
									(ii)Allocations to
				certain county-equivalent political subdivisionsThe Secretary
				shall under clause (i)(I) make equitable allocations of the revenues to
				county-equivalent political subdivisions that the Secretary determines are
				closely associated with the leasing and production of oil shale and tar sands,
				under a formula that the Secretary shall determine by regulation.
								(iii)Allocations to
				municipal political subdivisionsThe initial allocation to each
				county-equivalent political subdivision under clause (ii) shall be further
				allocated to the county-equivalent political subdivision and any municipal
				political subdivisions located partially or wholly within the boundaries of the
				county-equivalent political subdivision on an equitable basis under a formula
				that the Secretary shall determine by regulation.
								(D)Investment of
				depositsThe deposits in the Treasury account established under
				this section shall be invested by the Secretary of the Treasury in securities
				backed by the full faith and credit of the United States having maturities
				suitable to the needs of the account and yielding the highest reasonably
				available interest rates as determined by the Secretary of the Treasury.
							(E)Use of
				fundsA recipient of funds
				under this subsection may use the funds for any lawful purpose as determined by
				State law. Funds allocated under this subsection to States and local political
				subdivisions may be used as matching funds for other Federal programs without
				limitation. Funds allocated to local political subdivisions under this
				subsection may not be used in calculation of payments to such local political
				subdivisions under programs for payments in lieu of taxes or other similar
				programs.
							(F)No accounting
				requiredNo recipient of funds under this subsection shall be
				required to account to the Federal Government for the expenditure of such
				funds, except as otherwise may be required by law.
							(4)DefinitionsIn
				this subsection:
							(A)County-equivalent
				political subdivisionThe term ‘county-equivalent political
				subdivision’ means a political jurisdiction immediately below the level of
				State government, including a county, parish, borough in Alaska, independent
				municipality not part of a county, parish, or borough in Alaska, or other
				equivalent subdivision of a State.
							(B)Municipal
				political subdivisionThe term ‘municipal political subdivision’
				means a municipality located within and part of a county, parish, borough in
				Alaska, or other equivalent subdivision of a
				State.
							.
			
